Citation Nr: 1111271	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-38 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an initial, compensable rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, granted service connection and assigned an initial 0 percent (noncompensable) rating for bilateral hearing loss, effective July 14, 2008.  In April 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability)

In October 2010, the Board denied the Veteran's claim for an initial, compensable rating for bilateral hearing loss on a schedular basis, and remanded the matter of  an initial, compensable rating for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b)(1) to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied the claim (as reflected in a January 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

In January 2011, the Veteran submitted additional evidence directly to the Board, without a waiver of initial RO consideration of the evidence.  This evidence consists of statements from the Veteran and the Veteran's wife.  None of the evidence contains any new information concerning the Veteran's bilateral hearing loss disability and is repetitive of previous statements made by the Veteran and the evidence of record.  Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter remaining on appeal have been accomplished.

2.  Since the July 14, 2008, effective date of the grant of service connection, the Veteran's bilateral hearing loss has not been shown to result in marked interference with employment or frequent hospitalization, or to otherwise present so exceptional or unusual a disability picture as to render impractical the application of the regular schedular standards for rating the disability.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2008 pre-rating letter provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what evidence would be obtained by VA.  The September 2008 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, and specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The September 2009 SOC included the pertinent rating criteria for evaluating hearing loss.  A November 2011 letter, from the AMC, provided notice to the Veteran regarding how to substantiate a claim for an initial, compensable rating for bilateral hearing loss on an extra-schedular basis.  

After issuance of the September 2008 letter, the September 2009 SOC, and the November 2010 letter, and opportunity for the Veteran to respond, the January 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the report of a July 2010 VA audiological evaluation.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Ordinarily, disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

The VA Rating Schedule will apply unless there are exception or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b)(1).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher, 4 Vet. App. at 60.  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, supra.    

If the rating schedule does not contemplate the claimant's level of disability and symtomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Considering the pertinent evidence of record in light of the above, the Board finds that the criteria for invoking the procedures for assignment of a compensable rating for the Veteran's service-connected bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), have not been met at any point since the effective date of the award of service connection for the disability.

Initially, the Board finds that the evidence adequately addresses the functional effects resulting from the Veteran's hearing loss.  In a January 2009 private audiological report, the Veteran noted that he experiences ringing in his ears that pulsates with his blood pressure and feels pressure in his ears, similar to being on a plane.  The January 2009 examiner reported that the occupational effects of the Veteran's hearing loss include difficulty in listening situations, especially in the presence of background noise.  The examiner further opined that the Veteran's hearing loss was mild and may cause some misunderstandings, but was not life threatening.  In the Veteran's April 2009 NOD, he noted that he has trouble hearing normal conversation.  In a June 2009 statement, the Veteran reported many problems associated with his hearing loss because he had to ask people to repeat themselves.  During the July 2010 examination, the Veteran reported intermittent balance problems, pounding in his ears after exposure to loud noises, and that he is unable to hear "strange sounds" from computers at work.  The examiner noted that there were no effects on the Veteran's usual daily activities and significant effects on his employment, due to difficulty hearing people talking to him and trouble hearing some computer sounds.  

In this case, the rating criteria only take into account the Veteran's level of hearing loss and do not specifically address the affect on balance, the feeling of pressure in his ears, and ringing in his ears, a condition associated with his service-connected tinnitus.  However, even if the Board was to determine that the Veteran's disability picture is not adequately contemplated by the rating schedule, there simply is no showing that his bilateral hearing loss has resulted in marked interference with employment.  

While the Veteran reported difficulty hearing people speaking to him and hearing computer noises at work, the Board notes that this is precisely the type of impairment contemplated by the rating schedule (i.e., level of hearing loss).  Moreover, there is no evidence or allegation that the Veteran's bilateral hearing loss has negatively impacted or compromised his employability in any tangible way.  In this regard, the July 2010 examiner noted that the Veteran is self employed as a computer technician and there is no indication of any loss of work as a result of the Veteran's hearing loss disability.  On remand, the Board specifically requested that the Veteran provide such information; however, the Veteran has not provided any information regarding the effect of his hearing loss on his employment.  As such, the Board finds that the Veteran's service-connected bilateral hearing loss has not been shown to markedly interfere with employment.  There also is no evidence that, at any point since July 14, 2008, the Veteran's bilateral hearing loss has necessitated frequent evaluation and/or treatment-must less, frequent periods of hospitalization.  Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral hearing loss disability, pursuant to Fenderson, and that the claim for an initial, compensable rating for bilateral hearing loss, on an extra-schedular basis must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because there is no showing that the criteria for invoking the procedures for assignment of a compensable rating on an extra-schedular basis have been met at any point since the effective date of the award of service connection, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

An initial, compensable rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


